Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.

 Double Patenting
The obvious double patenting rejection recited in that final rejection of February 3, 2021 has been withdrawn as upon review of the claims of US 9,416,297 it is noted that the claims fails to specially recite the term “germanium removal rate enhancer” or 3-methylpyridine. Additionally, the prior art of record fails to teach or fairly suggest the concentration of the germanium removal rate enhancer is equal to a concentration of the etching inhibitor as recited in claims 1, 11, and 18.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Michael Ramon on July 30, 2021.
The application has been amended as follows: 

11.	(Currently Amended) An apparatus, comprising:
a chemical mechanical polishing (CMP) system including:
a slurry source configured to distribute a slurry including an oxidant having one or more oxygen atoms and one or more sulfur atoms, an etching inhibitor, and a germanium removal rate enhancer including a methylpyridine-based compound, wherein the methylpyridine-based compound includes 3-methylpyridine, and wherein a first concentration of the germanium removal rate enhancer in the slurry is equal to a second concentration of the etching inhibitor in the slurry;
a polishing pad, wherein the slurry source is further configured to distribute the slurry onto a surface of the polishing pad; and 
a workpiece carrier configured to house a substrate including a surface layer, wherein the workpiece carrier is further configured to bring the surface layer into contact with the polishing pad;
a valve manifold box coupled to a slurry day tank and to the CMP system, wherein the valve manifold box is configured to provide the slurry from the slurry day tank to the CMP system; and
re-circulation transport piping coupled to the valve manifold box and configured to return unused slurry that was not provided to the CMP system to the slurry day tank, wherein the slurry day tank is configured to mix the unused slurry with new slurry provided from a slurry manufacturing tank coupled to the slurry day tank.

Currently Amended) A system, comprising:
a slurry source configured to distribute a slurry including a germanium removal rate enhancer including a methylpyridine-based compound, an etching inhibitor including an N-oxide compound, and an oxidant including potassium peroxodisulfate, wherein the methylpyridine-based compound includes 3-methylpyridine, 
a polishing pad disposed on a platen, wherein the slurry source is further configured to distribute the slurry onto a surface of the polishing pad.

Allowable Subject Matter
Claims 1, 3-7, and 9-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest a chemical mechanical polishing (CMP) system comprising a slurry source that includes an oxidant, a germanium removal rate enhancer which includes 3-methylpyridine, and etching inhibitor and that the first concentration of the germanium removal rate enhancer in the slurry composition is equal to a second concentration of the etching inhibitor in the slurry composition as recited in claims 1, 11, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716